Exhibit 10.38


PERFORMANCE SHARE UNIT AGREEMENT WITH EMPLOYEE
(Unum Group Stock Incentive Plan of 2012)
THIS AGREEMENT (the “Agreement”), dated as of [Grant Date], is entered into by
and between Unum Group, a Delaware corporation (the “Company”), and [Participant
Name] (the “Employee”).
W I T N E S S E T H
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
1.
Grant, Vesting and Forfeiture of Performance Share Units.

(a)    Grant. Subject to the provisions of this Agreement and to the provisions
of the Unum Group Stock Incentive Plan of 2012 (the “Plan”), the Company hereby
grants to the Employee, as of [Grant Date] (the “Grant Date”), [Number Granted]
Performance Share Units (the “Performance Share Units”), each with respect to
one share of common stock of the Company, par value $0.10 per Share. All
capitalized terms used herein, to the extent not defined, shall have the meaning
set forth in the Plan.
(b)    Earning Performance Share Units/Performance Period.
(i)Earning Performance Share Units. Subject to Section 1(b)(ii) and 1(c) below,
the Employee shall earn a percentage of Performance Share Units in accordance
with Schedule A on the date that the Committee certifies that the Company has
achieved the performance goals set forth on Schedule A, which date shall be no
later than two and a half months after the end of the performance period
extending from January 1, [Year] to December 31, [Year+2], inclusive (the
“Performance Period”).
(ii)Performance Period. Subject to the terms and conditions of this Agreement,
the Performance Share Units earned pursuant to Section 1(b)(i) shall vest and no
longer be subject to any restriction upon the expiration of the Performance
Period.
(c)    Termination of Employment.
(i)    General. Upon the Employee’s Termination of Employment for any reason
(other than as specified in Section 1(c)(ii) or 1(c)(iii) below) during the
Performance Period, all Performance Share Units still subject to restriction
shall be forfeited.
(ii)    Job Elimination or Requalification; Good Reason. In the event of the
Employee’s Termination of Employment during the Performance Period by the
Company as a result of job elimination or requalification, the Employee shall
earn a number of Performance Share Units equal to the product of (x) the number
of Performance Share Units determined in accordance with Section 1(b)(i) and (y)
a fraction, the numerator of which is the number of full and partial months that
have lapsed from the first day of the Performance Period until the date of the
Termination of Employment and the denominator of which is the total number of
months in the Performance Period; provided, that, in the case of the Employee’s
Termination of Employment under such circumstances, the Employee does not breach
the PSU Restrictions (as defined in Section 5 below) and the Employee executes
and submits to the Company within 10 business days following the last day of
each year during the Restricted Period (as defined in Section 5 below) a
certification in the form provided to the Employee by the Company that states
that the Employee has adhered to and complied with the PSU Restrictions (the
“Certification”). Such Performance Share Units shall be settled at such time as
Performance Share Units would be settled in accordance with Section 2. For the
avoidance of doubt, in the event that the Employee incurs a Termination of
Employment during the Performance Period by the Company as a result of job
elimination or requalification and the Employee fails to comply with the PSU
Restrictions or fails to execute and submit the Certification, the Performance
Share Units will be forfeited. The benefits and conditions (including the
obligations to adhere to and comply with the PSU Restrictions and the
requirement to execute and submit the Certification) described this Section
1(c)(ii) shall also apply upon a Termination of Employment by the Employee for
Good Reason if the Company has entered into a separate written agreement with
the Employee providing


    

--------------------------------------------------------------------------------




for payments upon a Termination of Employment for Good Reason not following a
Change in Control, in which case “Good Reason” shall have the meaning ascribed
to it in such agreement; provided, that, if the Employee is eligible for
Retirement at the time of the Employee’s Termination of Employment by the
Employee for Good Reason, the vesting of such Employee’s Performance Share Units
shall be governed by Section 1(c)(iii) below.
(iii)    Retirement/Death/Disability; Retirement Definition. In the event of the
Employee’s Termination of Employment during the Performance Period due to the
Employee’s death, Disability or Retirement, the Employee shall earn a number of
Performance Share Units equal to the number of Performance Share Units
determined in accordance with Section 1(b)(i), assuming that the Employee had
remained employed through the Performance Period; provided, that, in the case of
the Employee’s Retirement or Disability, the Employee does not breach the PSU
Restrictions and the Employee (or in the case of the Employee’s Disability, the
Employee’s legal representative on behalf of the Employee, if applicable)
executes and submits to the Company within 10 business days following the last
day of each year during the Restricted Period the Certification. Such
Performance Share Units shall be settled at such time as Performance Share Units
would be settled in accordance with Section 2. For the avoidance of doubt, in
the event that the Employee incurs a Termination of Employment during the
Performance Period due to the Employee’s Retirement or Disability and the
Employee fails to comply with the PSU Restrictions or fails to execute and
submit the Certification, the Performance Share Units will be forfeited. For
purposes of this Agreement and notwithstanding section 1(kk) of the Plan,
“Retirement” shall mean the Employee’s Termination of Employment after (x) the
attainment of age 65, (y) the attainment of age 55 and at least 15 years of
continuous service if, on December 31, 2013, the Employee was at least age 50
and had at least 10 years of continuous service, or (z) the attainment of age 60
and at least 15 years of continuous service, in each case only if such
Termination of Employment is approved as a “Retirement” by (1) the Committee in
the case of an Employee who is subject to Section 16 of the Exchange Act or a
“covered employee” within the meaning of Section 162(m) of the Code, or (2) the
Chief Executive Officer or Senior Vice President, Corporate Human Resources, in
the case of all other individuals. Notwithstanding the foregoing or section
1(kk) of the Plan, in the event that Employee is subject to the laws of a
foreign jurisdiction where the above definition would violate applicable law,
“Retirement” shall mean the Employee’s Termination of Employment where the
Employee ceases employment with the intention of ceasing to do any further work
and on a date that has been agreed by both the Company and the Employee in
writing in advance in compliance with such local legal requirements.
(iv)    Employment. For purposes of this Agreement, employment with the Company
shall include employment with the Company’s Affiliates and successors. Nothing
in this Agreement or the Plan shall confer upon the Employee any right to
continue in the employ of the Company or any of its Affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Employee’s employment at any time.
2.
Settlement of Units.

Subject to Section 9 (pertaining to the withholding of taxes), and except as
otherwise provided in Section 6, as soon as practicable after the date on which
the Performance Period expires and the Committee certifies that the Company has
achieved the performance goals set forth on Schedule A, and in no event later
than two and a half months after the end of the Performance Period, the Company
shall deliver to the Employee or his or her personal representative, in
book-position or certificate form, one Share that does not bear any restrictive
legend making reference to this Agreement for each Performance Share Unit earned
pursuant to this Agreement.
3.
Nontransferability of the Performance Share Units.

During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Performance Share
Units and Shares covered by the Performance Share Units shall not be
transferable by the Employee by means of sale, assignment, exchange,
encumbrance, pledge, hedge or otherwise; provided, however, that nothing in this
Section 3 shall


2

--------------------------------------------------------------------------------




prevent transfers by will or by the applicable laws of descent and distribution.
Any purported or attempted transfer of such Performance Share Units or Shares in
contravention of this Section 3 shall be null and void.
4.
Rights as a Stockholder.

During the Performance Period and until such time as the Performance Share Units
are ultimately settled as provided in Section 2 above, the Employee shall not be
entitled to any rights of a stockholder with respect to the Performance Share
Units (including, without limitation, any voting rights); provided that with
respect to any dividends paid on Shares underlying the Performance Share Units,
such dividends will be reinvested into additional Performance Share Units,
which, as applicable, shall vest and be settled at such time as, and in the same
ratio and only to the extent that the underlying Performance Share Units vest
and are settled.
5.
Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement.

(a)    The Employee acknowledges that in consideration of the grant of and the
opportunity to earn the Performance Share Units in accordance with the
provisions of this Agreement, the Employee hereby covenants and agrees to comply
with the confidentiality, non-competition, non-solicitation and
non-disparagement provisions set forth in this Section 5(a) (collectively, the
“PSU Restrictions”). Except to the extent expressly provided otherwise below,
the Employee agrees to comply with the PSU Restrictions for the period
commencing on the Grant Date and extending through the later of (1) the
expiration of the Performance Period, in the event of the Employee’s Termination
of Employment during the Performance Period (A) by the Company as a result of
job elimination or requalification, (B) by the Employee for Good Reason (if the
Company has entered into a separate written agreement with the Employee
providing for payments upon a Termination of Employment for Good Reason not
following a Change in Control), or (C) due to the Employee’s Retirement or
Disability and (2) the date that is 12 months following the Employee’s
Termination of Employment for any reason (such period, the “Restricted Period”).
(i)    The Employee will use confidential information gained during employment
with the Company or any Affiliate for the benefit of the Company only and,
without the prior written consent of the Company, shall not, at any time during
the Restricted Period or thereafter, directly or indirectly, divulge, reveal or
communicate any confidential information to any person, firm, corporation or
entity whatsoever, or use any confidential information for the Employee’s own
benefit or for the benefit of others, other than as required by law or legal
process. For purposes of the foregoing, confidential information shall not
include information that becomes generally available to the public, other than
as a result of disclosure by the Employee.
(ii)    The Employee shall not, at any time during the Restricted Period,
without the prior written consent of the Company, directly or indirectly, own,
manage, operate, join, control, or participate in the ownership, management,
operation or control of, or be employed by or connected in any manner with, any
Competing Business, whether for compensation or otherwise. Notwithstanding the
preceding sentence, the Employee shall not be prohibited from owning less than
1% of any publicly traded corporation, whether or not such corporation is deemed
to be a Competing Business. For the purposes of this Agreement, a “Competing
Business” shall be any business which is a significant competitor of the Company
or any of its Affiliates, unless the Employee’s primary duties and
responsibilities with respect to such business are not related to the
management, operation or provision of disability insurance or complementary
insurance products and services (including group, individual and voluntary
benefits, life insurance and related products and services) in any country where
the Company or any of its Affiliates is conducting business.
(iii)    The Employee shall not, at any time during the Restricted Period,
without the prior written consent of the Company, directly or indirectly, either
for the Employee’s own benefit or purpose or for the benefit or purpose of any
other person, solicit, assist, or induce any Covered Employee to terminate his
or her relationship with the Company or its Affiliates, or employ, or offer to
employ, call on, or actively interfere with the Company’s or any Affiliate’s
relationship with any Covered Employee, provided that this paragraph shall not
prohibit general solicitations in the form of classified advertisements


3

--------------------------------------------------------------------------------




or the like in newspapers, on the internet, or in other media. For purposes of
this Agreement, “Covered Employee” means an individual who is or was an
employee, representative, officer or broker of the Company or any Affiliate as
of the date of the Employee’s Termination of Employment or at any time within
the six month period preceding the date of the Employee’s Termination of
Employment.
(iv)    The Employee shall not, at any time during the Restricted Period,
without the prior written consent of the Company, directly or indirectly, either
for the Employee’s own benefit or purpose or for the benefit or purpose of any
other person, solicit or accept any business from any customers of the Company
or any Affiliate, or any broker with regard to customers of the Company or any
Affiliate, whom the Employee serviced, solicited or had contact with while
employed or engaged by the Company or any Affiliate.
(v)    The Employee shall not, at any time during the Restricted Period,
directly or indirectly, make any statement, oral or written, public or in
private, which is reasonably foreseeable as harming the Company’s or any
Affiliate’s business interests or impacts negatively on the Company’s or any
Affiliate’s business reputation or reputation in the community. Nothing in this
paragraph will be construed to prevent the Employee from communicating with or
responding to a request for information from a federal, state, administrative
agency or court.
(b)    Any termination of the Employee’s employment or the termination or
expiration of this Agreement shall have no effect on the continuing operation of
this Section 5.
(c)    The terms and provisions of this Section 5 are intended to be separate
and divisible provisions and if, for any reason, any one or more of them is held
to be invalid or unenforceable, neither the validity nor the enforceability of
any other provision of this Agreement shall thereby be affected. The parties
hereto acknowledge that the potential restrictions on the Employee’s future
employment imposed by this Section 5 are reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 5 unreasonable
in duration or geographic scope or otherwise, the Employee and the Company agree
that the restrictions and prohibitions contained herein shall be effective to
the fullest extent allowed under applicable law in such jurisdiction.
(d)    The Employee acknowledges and agrees that any breach or threatened breach
of the PSU Restrictions will result in substantial, continuing and irreparable
injury to the Company and/or its Affiliates. Therefore, in addition to any other
remedy that may be available to the Company and/or its Affiliates, the Company
and/or its Affiliates shall be entitled to equitable and/or injunctive relief to
prevent any breach or threatened breach of such provisions, and to specific
performance of each of the terms thereof in addition to any other legal or
equitable remedies that the Company or any Affiliate may have. Without limiting
the foregoing, if the Employee violates any PSU Restrictions, then all of the
Employee’s outstanding Performance Share Units hereunder shall immediately be
forfeited.
6.
Adjustment; Change in Control.

In the event of certain transactions during the Performance Period, the
Performance Share Units shall be subject to adjustment as provided in
Section 3(d) of the Plan or any applicable successor provision under the Plan.
Notwithstanding anything in Section 1 to the contrary, subject to Section 3(d)
of the Plan or any applicable successor provision under the Plan, upon the
occurrence of a Change in Control the Performance Share Units shall (i) be
deemed earned in the number of Performance Share Units originally granted as
provided in Section 1(a), without regard to performance (including additional
Performance Share Units acquired upon reinvestment of dividends in accordance
with Section 4), (ii) shall remain outstanding and shall vest and be subject to
restriction until the end of the Performance Period in accordance with Section
1(b)(ii), and (iii) subject to this Section 6, shall be settled by the Company
as provided in Section 2. For purposes of this Agreement, Performance Share
Units that are deemed earned upon, and remain outstanding following a Change in
Control pursuant to this Section 6, shall be referred to as “Assumed PSUs”.


4

--------------------------------------------------------------------------------




Notwithstanding anything in Section 1 to the contrary, (A) upon a Termination of
Employment of the Employee occurring upon or during the two years immediately
following the date of a Change in Control (but prior to the settlement of the
Employee’s Assumed PSUs) by reason of death, Disability or Retirement, by the
Company without Cause, or by the Employee for Good Reason (as defined in the
Plan, except that if the Employee is covered by a separate written plan or
agreement providing for payments upon a Termination of Employment for Good
Reason within two years following a Change in Control, then as defined in such
plan or agreement), then such Assumed PSUs shall become free of all restrictions
and fully vested and shall be settled as soon as practicable following the date
of Termination of Employment (but not later than 30 days thereafter); provided,
however, in each case, that that any Assumed PSUs that constitute “nonqualified
deferred compensation” as defined under Section 409A of the Code shall, to the
extent necessary to avoid the imposition of penalty taxes under Section 409A of
the Code, only be so settled if the Change in Control constitutes a “change in
control event” within the meaning of Section 409A of the Code and shall
otherwise only be settled on the earliest date permissible under Section 409A of
the Code; (B) upon a Termination of Employment of the Employee occurring more
than two years following the date of a Change in Control (but prior to the
settlement of the Employee’s Assumed PSUs) by reason of death, Disability or
Retirement, then such Assumed PSUs shall become free of all restrictions and
fully vested and shall be settled in accordance with Section 2 hereof; and (C)
upon a Termination of Employment of the Employee occurring more than two years
following the date of a Change in Control (but prior to the settlement of the
Employee’s Assumed PSUs) by the Company without Cause or by the Employee for
Good Reason (as defined in the Plan, except that if the Employee is covered by a
separate written agreement providing for payments upon a Termination of
Employment for Good Reason not following a Change in Control, then as defined in
such agreement), then a portion of such Employee’s Assumed PSUs, equal to the
full value of the Assumed PSUs multiplied by a fraction, the numerator of which
is the number of full and partial months that have lapsed from the first day of
the Performance Period until the date of the Termination of Employment and the
denominator of which is the total number of months in the Performance Period,
shall become free of all restrictions and be vested and shall be settled in
accordance with Section 2 hereof (for the avoidance of doubt, if an Employee who
is eligible for Retirement incurs a Termination of Employment by the Company
without Cause or by the Employee for Good Reason, the vesting of such Employee’s
Assumed PSUs shall be governed by subsection (B) hereof). Nothing in this
Section 6 shall preclude the Company from settling, upon a Change in Control,
any Performance Share Units, to the extent effectuated in accordance with
Treasury Reg. § 1.409A-3(j)(ix)).
7.
Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Employee in
connection with the Performance Share Units, together with any and all other
fees and expenses necessarily incurred by the Company in connection therewith.
8.
Other Restrictions.

(a)    The Performance Share Units shall be subject to the requirement that, if
at any time the Committee shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law is required, or (ii) the consent or
approval of any government regulatory body is required, then in any such event,
the grant of Performance Share Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
(b)    If the Employee is an insider as described under the Company’s Insider
Trading Policy (as in effect from time to time and any successor policies), the
Employee shall be required to obtain pre-clearance from the General Counsel or
Securities Counsel of the Company prior to purchasing or selling any of the
Company’s securities, including any shares issued upon vesting of the
Performance Share Units, and may be prohibited from selling such securities
other than during an open trading window. The Employee further acknowledges
that, in its discretion, the Company may prohibit the Employee from


5

--------------------------------------------------------------------------------




selling such securities even during an open trading window if the Company has
concerns over the potential for insider trading.
9.
Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income,
employment or other tax purposes with respect to any Performance Share Units,
the Employee shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, the minimum federal, state, local and foreign
taxes that are required by applicable laws and regulations to be withheld with
respect to such amount. The obligations of the Company under this Agreement
shall be conditioned on compliance by the Employee with this Section 9, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Employee, including deducting such
amount from the delivery of shares upon settlement of the Performance Share
Units that gives rise to the withholding requirement.
10.
Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Employee:
At the most recent address
on file at the Company
If to the Company:
Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Attention: Executive Compensation, Human Resources
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10. Notices and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Company under the securities laws.
11.
Effect of Agreement.

This Agreement is personal to the Employee and, without the prior written
consent of the Company, shall not be assignable by the Employee otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Employee’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns.
12.
Laws Applicable to Construction; Consent to Jurisdiction.

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Performance Share Units are subject to the terms and
conditions of the Plan, which is hereby incorporated by reference.
13.
Severability.

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.


6

--------------------------------------------------------------------------------




14.
Conflicts and Interpretation.

Except with regard to the definition of “Retirement” set forth in Section
1(c)(iii) hereof, in the event of any conflict between this Agreement and the
Plan, the Plan shall control. In the event of any ambiguity in this Agreement,
or any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan. The Employee hereby acknowledges that a copy of the Plan has been made
available to him and agrees to be bound by all the terms and provisions thereof.
The Employee and the Company each acknowledge that this Agreement (together with
the Plan) constitutes the entire agreement and supersedes all other agreements
and understandings, both written and oral, between the parties or either of
them, with respect to the subject matter hereof.
15.
Amendment.

The Company may modify, amend or waive the terms of the Performance Share Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall materially impair the rights of the Employee without his or her
consent, except as required by applicable law, stock exchange rules, tax rules
or accounting rules. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
16.
Section 409A.

It is the intention of the Company that the Performance Share Units shall either
(a) not constitute “nonqualified deferred compensation” as defined under Section
409A of the Code, or (b) comply in all respects with the requirements of Section
409A of the Code and the regulations promulgated thereunder, such that no
delivery of or failure to deliver Shares pursuant to this Agreement will result
in the imposition of taxation or penalties as a consequence of the application
of Section 409A of the Code. Performance Share Units that (i) constitute
“nonqualified deferred compensation” as defined under Section 409A of the Code
and (ii) vest as a consequence of the Employee’s termination of employment shall
not be delivered until the date that the Employee incurs a “separation from
service” within the meaning of Section 409A of the Code (or, if the Employee is
a “specified employee” within the meaning of Section 409A of the Code and the
regulations promulgated thereunder, the date that is six months following the
date of such “separation from service”). If the Company determines after the
Grant Date that an amendment to this Agreement is necessary to ensure the
foregoing, it may make such an amendment, notwithstanding Section 15 above,
effective as of the Grant Date or any later date, without the consent of the
Employee.
17.
Headings.

The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
18.
Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
19.
Waiver and Release.

In consideration for the granting of the Performance Share Units, the Employee
hereby waives any and all claims whether known or unknown that the Employee may
have against the Company and its Subsidiaries and Affiliates and their
respective directors, officers, shareholders, agents or employees arising out
of, in connection with or related to the Employee’s employment, except for
(1) claims under this Agreement, (2) claims that arise after the date hereof and
obligations that by their terms are to be performed after the date hereof,
(3) claims for compensation or benefits under any compensation or benefit plan
or


7

--------------------------------------------------------------------------------




arrangement of the Company and its Subsidiaries and Affiliates, (4) claims for
indemnification respecting acts or omissions in connection with the Employee’s
service as a director, officer or employee of the Company or any of its
Subsidiaries and Affiliates, (5) claims for insurance coverage under directors’
and officers’ liability insurance policies maintained by the Company or any of
its Subsidiaries or Affiliates, or (6) any right the Employee may have to obtain
contribution in the event of the entry of judgment against the Company as a
result of any act or failure to act for which both the Employee and the Company
or any of its Subsidiaries or Affiliates are jointly responsible. The Employee
waives any and all rights under the laws of any state (expressly including but
not limited to Section 1542 of the California Civil Code), which is
substantially similar in wording or effect as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the Release, which if
known by him must have materially affected his settlement with the debtor.
This waiver specifically includes all claims under the Age Discrimination in
Employment Act of 1967, as amended. The Employee acknowledges that the Employee
(a) has been advised to consult an attorney in connection with entering into
this Agreement; (b) has 21 days to consider this waiver and release; and (c) may
revoke this waiver and release within seven days of execution upon written
notice to Legal Counsel, Employment and Labor, Law Department, Unum Group, 1
Fountain Square, Chattanooga, Tennessee 37402. The waiver and release will not
become enforceable until the expiration of the seven-day period. If the waiver
and release is revoked during such seven-day period, the grant shall be void and
of no further effect.
20.
Confidentiality of Schedule A to this Agreement.

By executing this Agreement, the Employee acknowledges and agrees that the
provisions of Schedule A to this Agreement shall be deemed confidential
information (except with respect to information that becomes generally available
to the public other than as a result of disclosure by the Employee, and then
only to such extent), and that the Employee will keep confidential all such
provisions and shall not disclose them, directly or indirectly, to any person
other than the Employee’s legal advisor as necessary in obtaining legal advice
(provided that such advisor is informed of the confidential nature of such
provisions and is subject to confidentiality and non-disclosure duties or
obligations with respect to such provisions that are no less restrictive than
those contained in this Section) or as required by law or legal process.
21.
Clawback.

Notwithstanding any provisions in this Agreement to the contrary, any Shares or
other amounts paid or provided to the Employee pursuant to this Agreement
(including any gains realized on Shares issued pursuant to this Agreement),
which Shares or amounts are subject to recovery under any law, government
regulation, stock exchange listing requirement, or any policy adopted by the
Company from time to time, will be subject to such deductions and clawback as
may be required to be made pursuant to such law, government regulation, stock
exchange listing requirement, or policy as in effect from time to time.
22.
Disclosures.

Nothing in this Agreement (including Schedule A hereto) shall be construed to
restrict the Employee’s ability to make a confidential disclosure of any trade
secret or other confidential information to a government official or an attorney
for the sole purpose of reporting or assisting in the investigation of a
suspected violation of law and the Employee shall not be held liable under this
Agreement or under any federal or state trade secret law for any such
disclosure.
23.Foreign Jurisdictions. This Agreement shall be construed, interpreted and
applied in such a manner as shall be necessary to comply with any legal or
regulatory requirements of any non-United States jurisdiction to which the
Employee is or becomes subject. The Company hereby delegates to each of the


8

--------------------------------------------------------------------------------




officers of the Company the authority for the interpretation of such matters,
whose interpretations shall be final, binding and conclusive on the Employee and
all individuals claiming any rights or benefits hereunder. The following
provisions shall also apply only with respect to non-U.S. employees:
(a)    The Employee shall have no rights under any employment agreement (or any
alleged breach of it), whether on termination of his or her employment (whether
lawfully or in breach) or otherwise, to any damages for breach of contract in
respect of the loss of any benefits or any rights (including the grant or
vesting of any share options or equity incentives) that he or she may have
received had he or she continued to have been employed.
(b)    By executing this Agreement, the Employee also agrees to, and shall be
deemed to have provided to the Company, the data protection and monitoring
consent set forth in Schedule 1 attached hereto.




[Signature Page Follows]


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Employee has hereunto set the Employee’s hand.
Date: [Acceptance Date]    EMPLOYEE: [Participant Name]

[Participant Signature]
UNUM GROUP
By:                    
[Authorized Signature]
[Name]
[Title]






10

--------------------------------------------------------------------------------






Schedule A
Subject to the terms and conditions of the Agreement, the Employee shall earn a
percentage of Performance Share Units based on the following two steps.
First, the number of Performance Share Units will be determined based on the
following chart:
 
Performance Metrics*
Percentage of
Performance Share Units Earned
Average Three-Year After-Tax Operating Earnings Per Share
Average Three-Year
Return on Equity
50%
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
[…]
$[ ]
[ ]%
150%
$[ ]
[ ]%

*
If Additional Adjustment Items are applied to actual performance metrics,
applicable adjustments may also be made to the targets listed in this table.

Each of the performance metrics above shall be weighted equally at 50 percent.
Results that are in between the numbers appearing on the chart shall be
interpolated on a straight line basis and then rounded to the nearest tenth of a
percentage.
Second, the final number of Performance Share Units earned will be determined by
adjusting the number of Performance Share Units derived from the chart above and
multiplying it by the TSR Factor as set forth in the chart below based on the
TSR Percentile Ranking (as defined below):
TSR Percentile Ranking
TSR Factor
75% or above
1.2
62.5%
1.1
50%
1.0
42.5%
0.9
35% or below
0.8

If the TSR Percentile Ranking is in between the numbers appearing on the chart,
the TSR Factor shall be calculated based on straight line interpolation, rounded
to the nearest hundredth of a point, with the final number of Performance Share
Units earned rounded to three decimal places.
“Additional Adjustment Items” shall mean any of the following to the extent not
included or assumed in the Company’s financial plans for fiscal years [Year] to
[Year+2] as of the date of this Agreement: (i) adjustments resulting from
accounting policy changes, legal or regulatory rule or law changes; (ii) the
impact of any acquisitions, divestitures or block reinsurance transactions;
(iii) adjustments to the closed block of business; (iv) the effect of any
regulatory, legal or tax settlements; (v) the effect of changes to strategic
asset allocation; (vi) debt issuance, repurchasing or retirement, or stock
repurchase or issuance; (vii) the effect of differences between actual foreign
currency exchange rates and those assumed in the financial plans; and
(viii) fees or assessments, including tax assessments, from legislation enacted
after the date hereof.


A-1    

--------------------------------------------------------------------------------




“After-Tax Operating Earnings Per Share” shall mean, with respect to a fiscal
year, the Company’s after-tax net income or loss for such fiscal year, adjusted
to exclude after-tax net realized investment gains or losses and after-tax
non-operating retirement-related gains or losses and any Additional Adjustment
Items (“After-Tax Operating Earnings”), divided by the weighted-average number
of shares of common stock of the Company outstanding for such fiscal year
(assuming dilution).
“Average Three-Year After-Tax Operating Earnings Per Share” shall mean the
average of the After-Tax Operating Earnings Per Share for each of the Company’s
fiscal years ending on December 31, [Year], [Year+1] and [Year+2].
“Average Three-Year Return on Equity” shall mean the average of the Return on
Equity for each of the Company’s fiscal years ending on December 31, [Year],
[Year+1] and [Year+2].
“Peer Group” shall mean the following group of peer companies: Aflac
Incorporated, The Hartford Financial Services Group, Inc., Lincoln National
Corporation, MetLife, Inc., Principal Financial Group, Inc., Prudential
Financial, Inc., Torchmark Corporation, and Voya Financial, Inc. A company shall
be removed from the Peer Group if it: (i) ceases to be a domestically domiciled
publicly traded company on a national stock exchange or market system, unless
such cessation of such listing is due to a low stock price or low trading
volume; (ii) has gone private; (iii) has reincorporated in a foreign (e.g.,
non-U.S.) jurisdiction, regardless of whether it is a reporting company in that
or another jurisdiction; or (iv) has been acquired by another company (whether
by another company in the Peer Group or otherwise, but not including internal
reorganizations) or has sold all or substantially all of its assets. A company
that is removed from the Peer Group before the end of the Performance Period
will be excluded from the calculation of TSR Percentile Ranking.
“Return on Equity” shall mean, with respect to a fiscal year, the Company’s
After-Tax Operating Earnings for such fiscal year divided by the average of the
beginning and end of year stockholders’ equity for such fiscal year, adjusted to
exclude the accumulated net unrealized gain or loss on securities, the
accumulated net gain or loss on cash flow hedges and any Additional Adjustment
Items, expressed as a percentage.
“Total Shareholder Return” shall mean total shareholder return as applied to the
Company or any company in the Peer Group, determined by comparing the average of
the applicable company’s closing stock prices over the 20 trading days
immediately preceding the first day of the Performance Period with the average
of the applicable company’s closing stock prices over the last 20 trading days
of the Performance Period, including dividends and distributions made or, with
respect to which a record date has occurred, declared (assuming such dividends
or distributions are reinvested in the common stock of the Company or any
company in the Peer Group) during the Performance Period.
“TSR Percentile Ranking” shall mean the relative ranking of the Company’s Total
Shareholder Return as compared to the Total Shareholder Returns of the Peer
Group companies, expressed as a percentile ranking.
Except as provided in Section 20 of the Agreement, the provisions of this
Schedule A are strictly confidential and shall not be disclosed, directly or
indirectly, to any person other than the Employee’s legal advisor as necessary
in obtaining legal advice (provided that such advisor is informed of the
confidential nature of such information and is subject to confidentiality and
non-disclosure duties or obligations with respect to such information that are
no less restrictive than the provisions of Section) or as required by law or
legal process.


A-2

--------------------------------------------------------------------------------






SCHEDULE 1 (FOR NON-U.S. EMPLOYEES)


Data Protection and Monitoring Consent
To:    [Name of Employer] (the “Company”)
I consent to the Company and Affiliates holding and processing information about
me for legal, personnel, administrative and management purposes and, in
particular, holding and processing: (a) my health records and any medical
reports to monitor sick leave and sick pay, to administer benefits and take
decisions as to my fitness to work or the need for adjustments in the workplace;
(b) information required to carry out performance reviews, disciplinary and
grievance procedures, internal investigations and considering reports (which may
be submitted anonymously) under any whistle-blowing procedure; (c) any
information relating to criminal proceedings in which I have been involved; and
(d) to comply with legal requirements and obligations to third parties (my
“Personal Data”).
I agree that the Company may make my Personal Data available to Affiliates,
those who provide products or services to the Company and Affiliates (such as
advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations, current or
potential investors and potential purchasers of the Company or the business in
which I work.
I hereby consent to the transfer of my Personal Data to any Affiliate
established outside the European Economic Area, and in particular to the United
States. I acknowledge that these countries may not have laws in place to
adequately protect my privacy.
I understand that all communications (whether by telephone, email or any other
means) which are transmitted, undertaken or received using Company property or
on Company premises will be treated by the Company as work related and are
subject to occasional interception, recording and monitoring without further
notice. I do not regard any such communications as private and I consent to such
interception, recording and monitoring.
Interception, recording and monitoring of communications is intended to protect
the Company’s business interests (for example, but without limitation, for the
purposes of quality control, security of communication and IT systems,
record-keeping and evidential requirements, detection and prevention of criminal
activity or misconduct and to assist the Company to comply with relevant legal
requirements). I acknowledge that intercepted communications may be used as
evidence in any disciplinary or legal proceedings.
I have read, understood and agreed to the above of my own free will.


    